ORDER
PER CURIAM.
Laron Johnson, Defendant, appeals from the judgment and sentence entered following his conviction for first degree murder, section 565.020, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. We further find the convictions are supported by sufficient evidence. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our *513decision. We affirm the judgment pursuant to Rule 30.25(b)-